DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The electronic terminal disclaimer filed on 5/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted by EFS-Web.  The terminal disclaimer has been automatically recorded.

Allowable Subject Matter
Claims 1,2,4-8,10-14,21-26 allowed.

Response to Arguments/Examiner Comment 
Applicant’s arguments, see pgs 8-15, filed 5/28/11, with respect to Double Patenting Rejection, 35 USC 112b and 35 USC 103 claim rejections and claim objections have been fully considered and are persuasive.  The rejections of pending claims 1,2,4-8,10-14,21-26 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747